DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims 
Claims 1-20, as filed on 09/25/2019, are currently pending and considered below.
Specification
The disclosure is objected to because of the following informalities (appropriate correction is required): 
Paragraph 33: correct “the abrasive surface 200 and the handle 201” to ---the abrasive surface 300 and the handle 202---.
Claim Objections
Claims listed below are objected to because of the following informalities (appropriate correction is required):
Claim 13: correct “has” to ---have---.
Claims 17: correct “wherein the providing further provides” to ---further comprising providing---.
Claims 18-20: correct “where the providing further provides that” to ---wherein---.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, line 1 recites “a hole”. The claim is rendered indefinite as it is unclear if this is the same hole claimed in claim 1 or an additional home in the handle. Applicant is suggested to amend the limitation to ---the hole---.
Claim 14 recites “strapping the base around a user's waist using a first strap”. The claim is rendered indefinite as it is unclear if the base or the strap is being strapped around the user’s waist. Applicant is suggested to amend the limitation to ---strapping the base to a user’s waist using a first strap---. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-7, 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5950570 A (Dickerson).
	Regarding Independent Claim 1, Dickerson discloses an exercise apparatus, comprising: 
(harness back piece 25); 
	an upper support attached to the base (strap 18; strap 18 is attached at the top of harness back piece 25); 
	a lower support attached to the base (harness chest piece 29; piece 29 is attached below to back piece 25 through belly strap 24); 
	and a handle (ring 21; in as much as applicant has shown and as best understood the handle is not for hands but is a part by which a thing is held; ring 21 holds pulls straps 42 as seen in Figure 1 through a hole through the ring) attached to the base (ring 21 is attached to back piece 25 through belly strap 24), the handle comprising a hole (ring 21 has a triangular hole through it as seen in Figure 3C).

    PNG
    media_image1.png
    240
    647
    media_image1.png
    Greyscale

Figure 1: Dickerson
	Regarding Claim 2, Dickerson further discloses the apparatus as recited in claim 1, wherein the lower support has a greater width than the upper support (chest piece 29 is larger in width to straps 18, see Figures 3A-3C).  
	Regarding Claim 5, Dickerson discloses the apparatus as recited in claim 1, further comprising a weight holder (sled 41).  
	Regarding Claim 6, Dickerson discloses the apparatus as recited in claim 5, further comprising a rope (pull strap 42) attaching a hole) in the handle to the weight holder (see 112(b) above, the hole is the same hole of claim 1; see Figure 1 for the lower pull strap 42 having one end attached to ring 21 and the other end to the sled 41).  
	Regarding Claim 7, Dickerson further discloses the apparatus as recited in claim 6, further comprising a strap (strap shoulder piece 23).  
	Regarding Claim 9, Dickerson further discloses the apparatus as recited in claim 1, wherein the upper support is rectangular shaped (see Figures 3B; strap 18 has a rectangular cross section).
	Regarding Claim 10, Dickerson further discloses the apparatus as recited in claim 1, wherein the lower support is tapered (Figure 3C: Annotated; the Chest piece 29 tapers off at its end wherein strap 14 is attached at its narrower portion).   

    PNG
    media_image2.png
    322
    617
    media_image2.png
    Greyscale

Figure 3C: Dickerson
	Regarding Claim 12, Dickerson further discloses the apparatus as recited in claim 1, wherein the handle is located on an opposite side of the base to the upper support (ring 21 is located at a lower side of the back piece 25 opposite of the upper side where the strap 18 is located).
	Regarding Independent Claim 1, Dickerson in a different interpretation discloses an exercise apparatus, comprising: 
	a base (harness back piece 25); 
	an upper support attached to the base (strap 18 with shoulder piece 23; strap 18 is attached at the top of harness back piece 25); 
	a lower support attached to the base (harness chest piece 29 with breast piece 22; piece 29 is attached below to back piece 25 through belly strap 24); 
	and a handle (ring 21; in as much as applicant has shown and as best understood the handle is not for hands but is a part by which a thing is held; ring 21 holds pulls straps 42 as seen in Figure 1 through a hole through the ring) attached to the base (ring 21 is attached to back piece 25 through belly strap 24), the handle comprising a hole (ring 21 has a triangular hole through it as seen in Figure 3C).
	Regarding Claim 11, Dickerson in the other interpretation further discloses apparatus as recite in claim 1, wherein the upper support abuts the lower support (shoulder piece 23 abuts breast piece 23 as seen in Figures 3A-3C).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3-4, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 5950570 A (Dickerson).
	Regarding Claims 3 and 4, Dickerson discloses the apparatus as substantially claimed, see above. Dickerson discloses other strap pieces having a width of 1.25 inches (Col. 3, lines 3-5) Dickerson is silent regarding a difference in width between the lower and upper supports as 0.75 inch. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the difference in widths to be 0.75 inches since it has been held that “where the only difference between the prior art and the claims was a recitation of the relative dimension of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distant from the prior art device.” In the instant case, the device of Chen would not operate differently with the claimed difference in widths. Further, applicant places no criticality on the difference in widths, indicating a number of differences in width and likewise that the difference is “about”. 
	Regarding Claim 13, Dickerson discloses the apparatus as substantially claimed, see above. Dickerson further discloses both the base and upper support made of the same material (Col. 3, lines 15-25). Dickerson is silent regarding wherein the upper support and the base have an equal thickness.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the same thickness since it has been held that “where the only difference between the prior art and the claims was a recitation of the relative dimension of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distant from the prior art device.” In the instant case, the device of Chen would not operate  Further, applicant places no criticality on the thickness, indicating a number of sizes and rations within the specifications. 
Claims 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 5950570 A (Dickerson) in view of US 20150126344 A1 (Wehrell).
	Regarding Independent Claim 14, Dickerson discloses a method, comprising: providing: 
	a base (a harness back piece 25), an upper support attached to the base (strap 18; strap 18 is attached at the top of harness back piece 25), a lower support attached to the base (harness chest piece 29; piece 29 is attached below to back piece 25 through belly strap 24), and a handle (ring 21; in as much as applicant has shown and as best understood the handle is not for hands but is a part by which a thing is held; ring 21 holds pulls straps 42 as seen in Figure 1 through a hole through the ring) attached to the base (ring 21 is attached to back piece 25 through belly strap 24), the handle comprising a hole (ring 21 has a triangular hole through it as seen in Figure 3C); 
	strapping the base around a user's waist using a first strap (belly strap 24; see 112(b) above; in as much as applicant has shown the belly strap 24/first strap goes around the waist/belly 62 just as applicants strap and straps the back piece 25 to the waist/belly; the office is using the Dictionary.com definition of belly “the front or under part of a vertebrate body from the breastbone to the pelvis”, see Appendix);  

    PNG
    media_image1.png
    240
    647
    media_image1.png
    Greyscale

Figure 1: Dickerson
	attaching the hole to a first end of a rope (pull straps 42), a second end of the rope opposite to the first end attached to a weight holder behind the user (sled 41; see Figure 1 for the lower pull strap 42 having one end attached to ring 21 and the other end to the sled 41), the rope passing between the user's legs (see Figure 1; strap 42 passes between the dogs rear legs); 
	walking forward (“run or walk a dog with weights on or dragging weight to build up strength and stamina than for the dog to walk or run without resistance” Col. 1, lines 9-14; see Figure 1 wherein the dog is walking and pulling the sled 41).  
	Dickerson discloses the invention as substantially claimed, see above. Dickerson further discloses the sled 41 as a sled or a weight (see Figure 1) and an objective for the dog to pull weight (Col. 1, lines 41-43). Dickerson does not disclose the weight holder comprising weights.
	Wehrell teaches an analogous exercise method of pulling a sled (sled 3 ¶ 65; Figure 15) comprising a rope (tether 42), a second end of the rope opposite to a first end attached to the weight holder behind the user (sled 3; see Figure 15 for the sled 3 behind the user), weight holder comprising weights (weights 20A and 20 on post 19), the rope passing behind the user's legs (the tether 42 is behind the user and attached to the legs); walking forward (“wherein the act of self-locomotion includes walking” Claim 39).  
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Dickerson’s sled to include weights on a post as taught by Wehrell in order to increase generated resistance that is multiplied by the amount of weights (¶ 7) and allow for a variety of different resistances for different exercises.
	Regarding Claim 15, Dickerson in view of Wehrell further discloses the method as recited in claim 14, further comprising strapping a second strap (breast piece 22, shoulder piece 23, and side pull panels 16) around the base and the user's stomach and back (straps pieces 16, 22, and 23 are strapped around the back piece 25 from the dogs belly to the dogs back/spine).  
	Regarding Claim 16, Dickerson in view of Wehrell further discloses the method as recited in claim 14, further comprising, as the user walks forward, force from the weights pulls behind on the user's pelvic region (see Figure 1; the weight sled 41 is located behind the dog and pulls on the dog while walking forward including the pelvic region).  
	Regarding Claim 18, Dickerson in view of Wehrell further discloses the method as recited in claim 14, wherein the providing further provides that the lower support has a greater width than the upper support (chest piece 29 is larger in width to straps 18, see Figures 3A-3C).  
	Regarding Claim 19, Dickerson in view of Wehrell further discloses the method as recited in claim 14, wherein the providing further provides that the upper support is rectangular shaped (see Figures 3B; strap 18 has a rectangular cross section).  
	Regarding Claim 20, Dickerson in view of Wehrell further discloses the method as recited in claim 14, wherein the providing further provides that the lower support is tapered which gets (Figure 3C: Annotated; the Chest piece 29 tapers off at its end wherein strap 14 is attached at its narrower portion).  

    PNG
    media_image2.png
    322
    617
    media_image2.png
    Greyscale

Figure 3C: Dickerson
	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 5950570 A (Dickerson) in view of US 20180085618 A1 (Cummings et al; henceforth Cummings).
	Regarding Claim 8, Dickerson discloses the apparatus as substantially claimed, see above.  Dickerson further discloses fastening on a front of the base to the side panels (“Side pull panels 16 are two ply with spaces for harness shoulder piece 23 and harness back piece 25 to go through and fasten to harness breast piece 22 and harness belly piece 24” Col. 2, lines 42-45); and that other adjustable fastener devices could be used in place of buckles (“Buckles or similar adjustable fastener devices for all of the various straps, and the metallic "D" shaped rings should be rust inhibitive” Col. 3, lines 17-20). Dickerson does not disclose an abrasive surface on a front of the base (in as much as applicant has shown the abrasive surface is a hook and loop fastener).  
	Cumming discloses an analogous exercise apparatus of tethering a user to resistance solving the same issue of connecting straps together using buckles comprising a base (belt 200), and an abrasive surface on the front of the base (“The securement mechanism 210 may include a buckle, a clasp, a clamp, a clip, male and female cooperating members, a friction fit, a hook and loop fastener” ¶ 55: emphasis added; Figure 2 see that the securement mechanism 210 is located on the surface of the belt 200; as much as applicant has shown the abrasive surface is a hook and loop fastener), and a first strap attached around the abrasive surface (strap 202; strap 202 is attached to belt 200 through securement mechanism 210). 
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Dickerson’s fastening device to be an abrasive surface/hook and loop fastener and passing the first strap around the abrasive surface in order to attach the hook and loop fastener to fasten as taught by Cumming, in order to allow for quick attach and detachment and easy adjustability in length and position.
	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 5950570 A (Dickerson) in view of US 20150126344 A1 (Wehrell) in further view of US 20180085618 A1 (Cummings).
	Regarding Claim 17, Dickerson in view of Wehrell discloses the method as substantially claimed, see above. Dickerson further disclose wherein the providing further provides fastening, wherein the first strap is fastened to the base through the fastening (“Side pull panels 16 are two ply with spaces for harness shoulder piece 23 and harness back piece 25 to go through and fasten to harness breast piece 22 and harness belly piece 24” Col. 2, lines 42-45); and that other adjustable fastener devices could be used in place of buckles (“Buckles or similar adjustable fastener devices for all of the various straps, and the metallic "D" shaped rings should be rust inhibitive” Col. 3, lines 17-20). 
	Dickerson does not disclose wherein the providing further provides an abrasive surface (in as much as applicant has shown the abrasive surface is a hook and loop fastener) on a front of the base, wherein the first strap passes around the abrasive surface.  
(belt 200), providing an abrasive surface on the front of the base (“The securement mechanism 210 may include a buckle, a clasp, a clamp, a clip, male and female cooperating members, a friction fit, a hook and loop fastener” ¶ 55: emphasis added; Figure 2 see that the securement mechanism 210 is located on the surface of the belt 200; as much as applicant has shown the abrasive surface is a hook and loop fastener), wherein a first strap passes around the abrasive surface (strap 202; strap 202 is attached to belt 200 through securement mechanism 210). 
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Dickerson’s fastening device to be an abrasive surface/hook and loop fastener and passing the first strap around the abrasive surface in order to attach the hook and loop fastener to fasten as taught by Cumming, in order to allow for quick attach and detachment and easy adjustability in length and position.
Conclusion
The following prior arts made of record: US 20200230462 A1, US 20180311522 A1, US 20170312569 A1, US 20170189758 A1, US 20080096744 A1, US 20070161473 A1, US 10441001 B1, US 6113564 A (see notice of references cited) while not relied upon are considered pertinent to applicant’s invention. Applicants apparatus claim (Claims 1-13) does not recite physical structures or functional limitations for the base, upper support, or lower support and in the broadest reasonable interpretation are rejectable by the cited prior arts. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784